EXHIBIT 99.1 Synacor Announces Proposed Public Offering of Common Stock BUFFALO, New York, April 5, 2017 – Synacor, Inc. (Nasdaq: SYNC) (Synacor), the trusted technology development, multiplatform services and revenue partner for video, internet and communications providers, device manufacturers, and enterprises, today announced that it intends to offer shares of its common stock in an underwritten public offering. The offering is subject to market conditions, and there can be no assurance as to whether or when the offering may be completed, or as to the actual size or terms of the offering. Canaccord Genuity and Needham & Company are acting as joint book-running managers for the offering.
